 Case 4:20-cv-00734-SDJ Document 15 Filed 11/19/20 Page 1 of 1 PageID #: 794


                                                         V.S DIST

UAET (02-2008)




                 Unopposed Application for Extension of Time to Answer Complaint
                     Attach this form to the Application for Extension of Time to Answer Complaint event.



CASE AND DEADLINE INFORMATION



Civil Action No.: 4 : 20-cv-00734-SDJ
Name of party requesting extension: Allied Bioscience, Inc .
Is this the first application for extension of time in this case?                        E Yes
                                                                                         Ell No
            If no, please indicate which application this represents:                    n    Second
                                                                                         ❑    Third
                                                                                         ❑    Other
Date of Service of Summons: 9/29/2020
Number of days requested:                  ❑     30 days
                                           ❑     15 days
                                           111 Other 14             days
New Deadline Date:12/4/2020                      (Required)


ATTORNEY FILING APPLICATION INFORMATION



            Full Name: Eric J. Klein
            State Bar No.: 24041258
            Firm Name: VINSON & ELKINS L.L.P.
            Address: 2001 Ross Avenue, Suite 3900
                         Dallas, TX            75201


            Phone: (214) 220-7700
            Fax:   (214) 220-7716
            Email: eklein@velaw. corn

                  A certificate of conference does not need to be filed with this unopposed application.
